Citation Nr: 0008319	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  93-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected patellofemoral syndrome of the right knee, 
currently evaluated as 10 percent disabling.

2.  The propriety of the initial rating assigned for the 
service-connected patellofemoral syndrome of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from May 1988 to 
February 1989.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an April 1991 decision of the RO, 
which granted service connection for patella femoral syndrome 
of the right knee with a 10 percent rating, effective on 
October 15, 1990, granted service connection for patella 
femoral syndrome of the left knee with a noncompensable 
rating, and denied service connection for chronic back 
strain.

In July 1992, the RO assigned a 10 percent rating for the 
service-connected patella femoral syndrome of the left knee, 
effective on October 15, 1990.  On a subsequent decision, the 
RO granted service connection for lumbosacral strain with a 
20 percent rating.

In March 1995, the Board remanded the case for further 
development.

In March 1996, the Board denied the veteran's claims for 
increased rating for the service-connected lumbosacral strain 
and patella femoral syndrome of the left and right knees.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").

In October 1996, while his claims were pending at the Court, 
the veteran's representative and the VA Office of General 
Counsel filed a Joint Motion for Remand.  The Court granted 
the Joint Motion for Remand and issued an Order vacating and 
remanding that portion of the Board's decision denying a 
rating in excess of 10 percent for the service-connected 
patella femoral syndrome of the right and left knees.  
Cornford v. Brown, No. 96-763 (U.S. Vet. App. Oct. 9, 1996).  
The Order also dismissed the appeal on the issue of 
entitlement to an increased rating for the service-connected 
lumbosacral strain.

In July 1997, the Board remanded the case for further 
development.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is not shown to have functional loss or 
weakness due to pain of the left and right knees that is so 
severe as to be comparable to ankylosis, flexion limited to 
30 degrees, or limitation of extension to 15 degrees; there 
is no medical evidence of recurrent subluxation, lateral 
instability or of dislocated, semilunar cartilage.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected patellofemoral syndrome 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5260, 5261 (1999).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected patellofemoral syndrome 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5260, 5261 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in October 1988, the 
veteran was reported to have complaints of pain in the right 
lateral knee and right posterior calcaneus.  The right knee 
was reported to lack signs of swelling or crepitus, although 
there was crepitus in both knees with a popping sensation 
palpated on the lateral aspect of the right patella region.  
The veteran was diagnosed, in part, with right patella 
femoral syndrome.  In January 1989, the veteran was reported 
to be unable to continue training due to retropatellar pain.  
He was reported to have tender palpable soft tissue under the 
medial aspect of the right patella and was assessed with 
symptomatic plica of the right knee.

On VA examination in October 1990, the veteran's knees were 
reported to have full range of motion with stable joints.  He 
was diagnosed with history of knee trauma during training 
with no abnormalities identified.

On VA examination in March 1991, the veteran was reported to 
have a history of pain and swelling of the knees on prolonged 
standing or lifting.  Straight leg raising test was reported 
to produce pain on the patella.  Range of motion of the knees 
was reported to be normal, although there was some audible 
crepitus on flexion of the right knee.  There was reported to 
be no measurable swelling of the knees.  There was reported 
to be no ligamentous instability and deep reflexes were 
present.  Muscle strength was reported to be good.  X-ray 
studies were reported to show some slight irregularity of the 
posterior surface of the patella.  The impression was, in 
part, patella femoral syndrome manifested by pain and 
crepitus on extremes of flexion, slight irregularity by x-ray 
and crepitus on movement of the patella.  The veteran was 
noted to have embarked on a very vigorous training program 
and, as a result, had developed pain in the knees probably 
due to chondromalacia or patella femoral syndrome.  He was 
also reported to have developed some gait problems.  The 
veteran's condition was reported to restrict him from 
activities which required climbing, prolonged standing, 
squatting or any activity which required knee bending or 
heavy lifting.

On VA examination in June 1992, the veteran was reported to 
have mild to moderate left knee swelling, positive shrug 
sign, bilaterally, and negative instability, bilaterally.  
Range of motion of the knees was reported to be from 0 to 135 
degrees, bilaterally.  X-ray studies of the knees were 
reported to be within normal limits with no abnormalities 
seen.  The veteran was diagnosed with patellofemoral disease, 
bilaterally, right greater than left, and probable mild 
ligamentous/cartilaginous (soft tissue) damage of the left 
knee.

On VA examination in August 1995, the veteran was reported to 
have some fullness in the left knee over the fat pad.  
Crepitus was noted during flexion of 130 degrees, 
bilaterally.  There was reported to be a positive patellar 
grind test.  The impression was, in part, bilateral patella-
femoral syndrome manifested by complaints of pain and 
grinding and x-ray evidence of slight patella irregularity.  
The veteran was reported to have a history consistent with 
bilateral patellar femoral syndrome which prevented him from 
practicing any physical exercises or running.

On an August 1995 radiology report of the knees, the bony 
structures were reported to be normally mineralized and joint 
spaces were maintained, bilaterally.  There were reported to 
be no intra-articular densities or evidence of effusion or 
spurring.  The impression was within normal limits.

On a VA joints examination in June 1998, the veteran reported 
that both of his knees had constantly ached and that they 
hurt when he was doing the dishes or going up and down 
stairs.  He reported that his knees would hurt if he engaged 
in strenuous activity and that it took them about two days to 
recover.  The veteran was reported to be able to squat 
normally, although a slight crepitus was heard in the right 
knee.  His active and passive ranges of motion of both knees 
were reported to be normal.  He was reported to flex to 140 
degrees, actively and passively, and there was no 
hyperextension.  There was reported to be no abnormal 
anterior-posterior motion of either knee in the extended or 
in the 30, 60 or 90 degree flexed positions.  He was reported 
to have no abnormal valgus or varus motions of either knee.

The veteran was reported to have clinically stable and normal 
knees.  He was reported to wince a little bit when his 
patella was touched, although the examiner reported that it 
was difficult to see why that would evoke a pain response.  
The veteran was reported to sit on a table with his knees 
dangling and he lifted his knees to the horizontal position 
25 times, with and without the use of two pound weights.  It 
was reported that at no time did the veteran complain of pain 
or appear as if he was experiencing pain.  The veteran's gait 
was reported to be completely normal and, when he descended 
three and a half flights of stairs and ascended a half flight 
of stairs, he did this with agility and with no complaint of 
pain.

The veteran was reported to have no swelling, fluid or 
discoloration of the knees and the patella positioning was 
normal.  The veteran's x-ray studies from August 1995 and on 
current examination were reported to be normal.  The examiner 
indicated that it was a paradox that, in 1991, the veteran's 
knees had been reported to show probable minimal early 
degenerative arthritis and that x-ray studies had been 
reported to show slightly spurred tibial spines with possible 
beginning of narrowing of the medial compartments.  The 
examiner reported that the veteran's knees had never shown 
evidence of degenerative joint disease and that he and 
another physician did not agree with the 1991 findings.

The examiner reported that the diagnosis of patellofemoral 
syndrome, which was sometimes called chondromalacia patella, 
was a very poorly understood condition and that there was no 
agreement on just what constituted patellofemoral syndrome.  
The examiner reported that, usually, x-ray studies and all 
other studies were normal, so the diagnosis of patellofemoral 
syndrome was made on clinical grounds along with no objective 
evidence to substantiate the diagnosis.  The veteran's knees 
were reported to have shown no weakened movements of fatigue 
or incoordination.

The veteran was reported to have mentioned some pain with 
use, but at no time since his discharge from service had he 
taken any time off from work due to his knees.  The examiner 
reported that, if increased pain in the knees was due to a 
result of activity, then this might be termed a flare up, but 
this had never disabled him so that he had had to stay out of 
work.  The frequency of these flare ups was reported to be 
indeterminable because it would just depend upon when the 
veteran used his knees.  The examiner reported that he did 
not think that the pain would significantly limit the 
veteran's functional ability as evidenced by no time off from 
work at any time in the past.

The examiner reported that the veteran's patellofemoral 
syndrome did not interfere with his normal activities of 
daily living.  He reported that, with mild to moderate 
exercise, the knees did not compromise the veteran's ability 
to function, although excessive use, such as running long 
distances, might cause some pain in the knees.  The veteran 
was reported not to engage in extensive running.  The 
examiner reported that there was insufficient evidence to 
warrant the diagnosis of an acute or chronic disorder or 
residuals therefrom; that is, evidence of an objective 
nature.  There was reported to be purely subjective evidence 
that the veteran somehow fit into the so-called 
patellofemoral syndrome.  The examiner reported that he had 
no reason to believe that the veteran did not have pain, but 
he had found no objective evidence to substantiate the 
veteran's claims.

On a June 1998 VA radiology report of the knees, the 
impression was within normal limits except for a small 
artifact on the right.

On an August 1998 MRI of the right knee, there was reported 
to be a mild anterior cruciate ligament (ACL) injury without 
evidence of rupture.  The posterior cruciate ligament (PCL) 
and collateral ligaments were reported to be intact.  There 
was reported to be degenerative signal in both menisci 
without evidence of tear.  There was reported to be thinning 
of the medial patellar cartilage and mild hyperintensity at 
the apex of the patellar cartilage compatible with very early 
chondromalacia.  Marrow signal was reported to be 
unremarkable and a small amount of cystic change was seen in 
the anteromedial tibial plateau, which was likely related to 
stresses from ACL insertion.

On an August 1998 MRI examination of the left knee, there was 
reported to be a lesser degree of hyperintensity within the 
fibers of the ACL, noting at most a very mild injury.  The 
PCL was reported to be intact and the medial collateral 
ligament and lateral collateral ligament complex were 
reported to be intact.  There was reported to be degenerative 
change in both menisci without evidence of tear.  A 
physiologic amount of joint fluid and a small popliteal cyst 
were reported to be  seen and there was minimal 
hyperintensity in the lateral patellar cartilage suggesting 
very early chondromalacia.

In August 1999, the veteran was reported to have failed to 
report for a VA orthopedic examination.

On a September 1999 addendum to the June 1998 VA joints 
examination, the examiner revealed that he had previously 
reported that there was insufficient evidence to warrant 
diagnoses of an acute or chronic disorder or residuals 
therefrom.  The examiner reported that, as a result of the 
August 1998 MRI, he would modify his previous impression.  He 
reported that the MRI lent some objective evidence to the 
diagnoses of patellofemoral syndrome and, to be specific, 
this was of the right knee.  The veteran was diagnosed with 
patellofemoral syndrome of the right knee.


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The Court 
has held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1999).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected patellofemoral syndrome of 
the left and right knees has been rated under the provisions 
of Diagnostic Code 5257, which provides that impairment of 
the knee, with recurrent subluxation or lateral instability 
which is slight, warrants a 10 percent rating.  Impairment of 
the knee, with recurrent subluxation or lateral instability 
which is moderate, warrants a 20 percent rating.  Impairment 
of the knee, with recurrent subluxation or lateral 
instability which is severe, warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1999).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, warrants a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, warrants a 20 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is severe, warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  

Removal of semilunar cartilage which is symptomatic warrants 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1999).  

Leg limitation, with flexion limited to 15 degrees, warrants 
a 30 percent rating.  Leg limitation, with flexion limited to 
30 degrees, warrants a 20 percent rating.  Leg limitation, 
with flexion limited to 45 degrees, warrants a 10 percent 
rating.  Leg limitation, with flexion limited to 60 degrees, 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  

Leg limitation, with extension limited to 45 degrees, 
warrants a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, warrants a 40 percent rating.  Leg 
limitation, with extension limited to 20 degrees, warrants a 
30 percent rating.  Leg limitation, with extension limited to 
15 degrees, warrants a 20 percent rating.  Leg limitation, 
with extension limited to 10 degrees warrants a 10 percent 
rating.  Leg limitation, with extension limited to 5 degrees, 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

A normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  

The Board notes that, in Butts v. Brown, 5 Vet. App. 532 
(1993), the Court held that the selection of the proper 
diagnostic code is not a question of law subject to the de 
novo standard of review.  Accordingly, the Court held in 
Butts that, as VA and the Board possess specialized expertise 
in determining the application of a particular diagnostic 
code to a particular condition, their determination is due 
greater deference.  The Court has also held that, although 
the reason for the change must be explained, the VA and the 
Board may change the diagnostic codes under which a 
disability or disabilities are evaluated.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran contends, in essence, that he is entitled to 
higher ratings for the service-connected patellofemoral 
syndrome of the left and right knees.

On VA examination in October 1990, the veteran's knees were 
reported to have full range of motion and to have stable 
joints.  He was diagnosed with history of knee trauma during 
training with no abnormalities identified.

On VA examination in March 1991, the veteran was reported to 
have normal range of motion of the knees with no measurable 
swelling or ligamentous instability.  The impression was, in 
part, patella femoral syndrome manifested by pain and 
crepitus on extremes of flexion and crepitus on movement of 
the patella.

On VA examination in June 1992, range of motion of the knees 
was reported to be from 0 to 135 degrees, bilaterally.  There 
was reported to be negative instability and mild to moderate 
left knee swelling.

On VA examination in August 1995, the veteran was reported to 
have crepitus during flexion of 130 degrees of the knees, 
bilaterally.  The impression was bilateral patella-femoral 
syndrome manifested by complaints of pain and grinding and x-
ray evidence of slight patella irregularity.  The veteran was 
reported to have had a history consistent with bilateral 
patellar femoral syndrome which had prevented him from 
practicing physical exercises or running.

On VA examination in June 1998, the veteran was reported to 
be able to squat normally, although a slight crepitus was 
heard in the right knee.  His active and passive ranges of 
motion of both knees were reported to be normal.  He was 
reported to flex to 140 degrees, actively and passively, and 
there was no hyperextension.  He was reported to have no 
abnormal valgus or varus motion of either knee and to have 
clinically stable and normal knees.

The examiner reported that the veteran's patellofemoral 
syndrome, which was noted to be also referred to as 
chondromalacia patella, did not interfere with the veteran's 
normal activities of daily living.  The veteran was reported 
to be able to sit and lift his knees to the horizontal 
position 25 times, with and without the use of two pound 
weights, with no complaints of pain or the appearance as if 
he was experiencing pain.  The veteran's gait was also 
reported to be completely normal and, when he descended three 
and a half flights of stairs and ascended a half flight of 
stairs, he did this with agility and with no complaint of 
pain.

The veteran has consistently been reported to have no 
instability of the left or right knee and there has also been 
no report of subluxation or of dislocated, semilunar 
cartilage.  He has also been reported to have no abnormal 
valgus or varus motion of either knee.  Thus, the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258 are not 
applicable to the veteran's service-connected patellofemoral 
syndrome of the left and right knees and ratings in excess of 
10 percent under those rating codes are not warranted.

However, although the veteran has consistently been reported 
to have normal range of motion of the knees, the Board 
acknowledges the veteran's complaints of bilateral knee pain 
on motion and reports of occasional difficulty with physical 
activity.  Consequently the Board finds that the veteran is 
entitled to 10 percent ratings for the service-connected 
patellofemoral syndrome of the right and left knees pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  See also 
38 C.F.R. § 4.10, 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

However, there is no medical evidence of record suggesting 
that there is functional loss or weakness due to pain of the 
knees that is so severe as to be comparable to ankylosis, 
flexion limited to 30 degrees, or limitation of extension to 
15 degrees to warrant ratings in excess of 10 percent 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 
5261 (1999).  See also 38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca, 8 Vet. App. 202 (1995).

Consequently, the Board finds that the veteran is entitled to 
no more than 10 percent ratings for the service-connected 
patellofemoral syndrome of the left and right knees.

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
patellofemoral syndrome of the left and right knees as 
prescribed by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time since service have the 
service-connected knee disabilities been more disabling than 
as currently rated.   

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.102, 4.3 (1999), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
claims for ratings in excess of 10 percent for the veteran's 
service-connected patellofemoral syndrome of the left and 
right knees.













ORDER

A rating in excess of 10 percent for the service-connected 
patellofemoral syndrome of the right knee is denied.  

A rating in excess of 10 percent for the service-connected 
patellofemoral syndrome of the left knee is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 

